DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-6, and 8-20 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. James Thompson on August 19, 2021.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A method, comprising:
generating a user interface comprising input means for a user to select at least one first dataset from a plurality of datasets which the user has permission to access, each of the plurality of datasets having a plurality of data entries, each of the plurality of data entries having at least one key, the user interface being configured to receive a query from the user, the query defining an intended operation to be performed on data entries of the first dataset which specifies a target audience for the query, the target audience being a set of data entries to be subject to the query; 
receiving the query from the user via the user interface; 
selecting a candidate dataset from a plurality of candidate datasets; 
determining whether the selected candidate dataset comprises entries which enhance , wherein enhancing the data entries comprises adding the data entries to a number of data entries in the target audience from the selected candidate dataset;
if so, selecting the selected candidate dataset and the target audience to contribute to performance of the intended operation; 
if not, selecting a next candidate dataset from the plurality of candidate datasets and repeating the determining step;
generating a filtered set of data entries comprising a subset of the data entries of the target audience or the plurality of candidate datasets;
applying identifiers only of the filtered set of entries to the selected candidate dataset to search amongst the filtered set of entries for result data entries, and aggregate the result data entries; and
returning, to the user via the user interface, data associated with the aggregated result data entries.
Claim 2. (Currently Amended) [[A]] The method according to claim 1, wherein the intended operation defines a join intent on the first dataset and at least one further one of the plurality of datasets which the user has permission to access.
Claim 3. (Currently Amended) [[A]] The method according to claim 1, wherein the user interface is 
Claim 4. (Currently Amended) [[A]] The method according to claim 2, comprising configuring the user interface to receive a user indication of the join intent.
Claim 5. (Currently Amended) [[A]] The method according to claim 2, wherein the join intent is a set operation optionally selected from one or more of an exclude operation, a union operation and an intersection operation.
Claim 6. (Currently Amended) [[A]] The method according to claim 1, wherein the at least one candidate dataset comprises one or more of: 
an enrichment dataset storing attribute information for at least one of the data entries in the target audience; 
a via dataset storing associations between keys of a type present in the target audience and keys of a type present in a further dataset to be joined with the audience dataset, or associations between keys of a type present in the target audience and keys of a type present in an enrichment dataset.
Claim 7. (Canceled)
Claim 8. (Currently Amended) [[A]] The method according to claim 1, wherein the intended operation is a filtering operation on attributes associated with data entries.
Claim 9. (Currently Amended) [[A]] The method according to claim 1, wherein the user interface is configured to receive an aggregation expression for aggregating data entries.
Claim 10. (Currently Amended) [[A]] The method according to claim 3, comprising generating on the user interface one or more of: 
a visual representation of the join intent; 
a visual representation of the application of the join intent with a further one of the plurality of datasets; 
for a plurality of different further datasets, a respective visual representation of 
a visual representation of results of the filtering operation; 
a respective icon visually representing the respective datasets; and 
a visual indicator representing 
a first indication of the number of entries in the target audience having an attribute matching the filtering expression; 
a second indication of a total number of entries in the target audience having an attribute not matching the filtering expression; and 
a third indication of the number of entries in the target audience not having an attribute matching the filtering expression.


Claim 11. (Currently Amended) [[A]] The method according to claim 10, comprising receiving user input confirming selection of one of the further datasets, and using the confirmed further dataset and the target audience to contribute to performance of the operation.
Claim 12. (Currently Amended) [[A]] The method according to claim 10, wherein the visual indicator has visually distinct regions identifying relative proportions of the first, second and third indications.
Claim 13. (Currently Amended) [[A]] The method according to claim 1, wherein each of the plurality of candidate datasets has a user-defined quality metric, and the selecting of at least one candidate dataset[[s]] is based on the user-defined quality metric, the user-defined quality metric indicating a value of the at least one key and/or a category of each candidate dataset when used to enhance the data entries in the target audience for which the intended operation is to be performed.
Claim 14. (Currently Amended) [[A]] The method according to claim 1, comprising applying the result data entries resulting from performance of the intended operation to an identity database holding raw identifiers of data entries in the target audience.
Claim 15. (Currently Amended) [[A]] The method according to claim 1, comprising applying the result data entries resulting from performance of the intended operation to an additional audience dataset prior to aggregating the result data entries.
Claim 16. (Currently Amended) [[A]] The method according to claim 15, comprising using a query expression for aggregating results when accessing the additional audience dataset.
Claim 17. (Currently Amended) [[A]] The method according to claim 16, wherein the operation comprises a data aggregation operation to be performed on the additional audience dataset and selected candidate dataset.
Claim 18. (Currently Amended) [[A]] The method according to claim 2, comprising executing a data aggregation algorithm which carries out the following steps of: 
selecting one or more of the plurality of candidate datasets according to optimization criteria based on at least one quality metric for the data aggregation operation pertaining to the join intent; 
searching the at least one target audience or the selected one or more plurality of candidate datasets using at least one first expression to obtain the filtered set of data entries matching the at least one first expression; 
applying identifiers only of the filtered set of data entries to one or more of the selected candidate datasets to search amongst the filtered set of data entries only for the result data entries and aggregating the result data entries; 
determining a value of the at least one quality metric based on the aggregated result data entries; and 
comparing the value of the at least one quality metric with a threshold to provide an output indication of quality of the data aggregation operation.



Claim 19. (Currently amended) A computer program product comprising computer-executable instructions stored on a non-transitory storage medium configured so as when executed by one or more processing units to perform a method comprising: 
generating a user interface comprising input means for a user to select at least one first dataset from a plurality of datasets which the user has permission to access, each of the plurality of datasets having a plurality of data entries, each of the plurality of data entries having at least one key, the user interface being configured to receive a query from the user, the query defining an intended operation to be performed on data entries of the first dataset which specifies a target audience for the query, the target audience being a set of data entries to be subject to the query; 
receiving the query from the user via the user interface; 
selecting a candidate dataset from a plurality of candidate datasets; 
determining whether the selected candidate dataset comprises entries which enhance , wherein enhancing the data entries comprises adding the data entries to a number of data entries in the target audience from the selected candidate dataset;
if so, selecting the selected candidate dataset and the target audience to contribute to performance of the intended operation; 
if not, selecting a next candidate dataset from the plurality of candidate datasets and repeating the determining step;
generating a filtered set of data entries comprising a subset of the data entries of the target audience or the plurality of candidate datasets;
applying identifiers only of the filtered set of entries to the selected candidate dataset to search amongst the filtered set of entries for result data entries, and aggregate the result data entries; and
returning, to the user via the user interface, data associated with the aggregated result data entries.
Claim 20. (Currently amended) A computing device comprising a hardware controller configured to:
generate a user interface comprising input means for a user to select at least one first dataset from a plurality of datasets which the user has permission to access, each of the plurality of datasets having a plurality of data entries, each of the plurality of data entries having at least one key, the user interface being configured to receive a query from the user, the query defining an intended operation to be performed on data entries of the first dataset which specifies a target audience for the query, the target audience being a set of data entries to be subject to the query; 
receive the query from the user via the user interface; 
select a candidate dataset from a plurality of candidate datasets; 
determine whether the selected candidate dataset comprises entries which enhance , wherein enhancing the data entries comprises adding the data entries to a number of data entries in the target audience from the selected candidate dataset;
if so, select the selected candidate dataset and the target audience to contribute to performance of the intended operation; 
if not, select a next candidate dataset from the plurality of candidate datasets and repeating the determining step;
generate a filtered set of data entries comprising a subset of the data entries of the target audience or the plurality of candidate datasets;
apply identifiers only of the filtered set of entries to the selected candidate dataset to search amongst the filtered set of entries for result data entries, and aggregate the result data entries; and
return, to the user via the user interface, data associated with the aggregated result data entries.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
Brener et al. (Pub. No. US 2019/0317961) teaches interfacing among repositories of disparate datasets and computing machine-based entities configured to access datasets to identify data classifications and similar subsets of graph-based data arrangements with which to join based on determining a classification type for a subset of data based on a graph data arrangement, predicting a classification type for data, and generating presentation data configured to join datasets, such as a column of tabular-formatted data with one or more portions of a graph data arrangement.
Byrne et al. (Pub. No. WO 02/25495) teaches record information may be locally generated by a service provider and also used in the matching process. The service provider sends information necessary to complete a respective transaction which may include a transaction identifier for the account owner. Based on an acceptable matching level, the service provider authorizes and authenticates the account owner’s identity based on a previous identity authentication. 
Bansal et al. (Pub. No. US 2019/0188313) teaches linking records from different datasets based on record similarities based on ingesting a first dataset, including a first set of records with a first set of fields, wherein the first dataset is associated with a first vendor and a first type of data, and a second dataset, including a second set of records with a second set of fields, wherein the second dataset is associated with a second vendor and a second type of data; determining that a first record from the first set of records is similar to a second record from the second set of records based on similarities between fields in the first and second set of fields; and linking the first and second records in response to determining that the similarity.
Halstead et al. (Pub. No. US 2018/0157761) teaches accessing multiple independent databases with a single query having multiple expressions involves deriving from a single query at least one filtering query, searching a first one of the multiple independent databases using the at least one filtering query, applying identifiers only of the filtering set of target entries and the target query to a second one of the multiple independent databases and generating a set of result entries from the second database which thereby satisfy the filtering expression and the target expression. 
Hudis et al. (Pub. No. US 2013/0110792) teaches through proactive structured dataset management, suggestions are made for dataset enrichment, cleansing, and other enhancements. Users need not go looking for potentially helpful datasets online or in an enterprise filesystem, because relevant datasets and services will be automatically suggested, based on a samplex cast from the user's dataset. Enrichment may add typed attributes, rows, and/or cell values from a matching dataset, may cleanse data, and may add another dataset which has data about the same entity as the original dataset. 
Javitt et al. (Pub. No. US 2019/0179936) teaches joining datasets based on determining at least a first database table to be annotated, the first database table including a set of columns and rows of a dataset; determining at least one typeclass that applies to one or more columns included in the first database table, wherein the typeclass describes values stored in the one or more columns and annotating the one or more columns, wherein the annotated columns are associated with the typeclass.
Blewett et al. (Pub. No. US 2019/0268361) teaches filtering and classifying data events from monitored computing devices. A control unit can receive event records of various types, each event record associated with a monitored device. The control unit can provide, for each event record matching a corresponding pattern of a pattern set associated with the respective event type, a respective match record. Each match record can include an identifier of the corresponding pattern and data of the respective event record. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-6, and 8-20:
In interpreting the claims discussed in the interview dated 19 August 2022, in view of the prosecution histories of the instant application and all related application(s) associated with the Terminal Disclaimer filed on 7 April 2022, in light of the updated search/examination and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, and 19-20.
Other dependent claims are also allowed based on their dependencies on claims 1, and 19-20.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                   August 20, 2022